927 So.2d 1078 (2006)
Frank DAMIAN, Appellant,
v.
Jesse DAMIAN, Appellee.
No. 2D05-4479.
District Court of Appeal of Florida, Second District.
May 12, 2006.
Jesse L. Skipper of Jesse L. Skipper, P.A., St. Petersburg, for Appellant.
Sarah M. Chaves, St. Petersburg, for Appellee.
*1079 PER CURIAM.
We affirm without prejudice to the Former Husband filing a motion pursuant to Florida Rule of Civil Procedure 1.540 challenging the trial court's continuing jurisdiction to enter the judgment enforcing the final judgment of dissolution of marriage. See Bridges v. Bridges, 848 So.2d 403 (Fla. 2d DCA 2003); Harman v. Harman, 523 So.2d 187 (Fla. 2d DCA 1988).
Affirmed.
WHATLEY, CASANUEVA, and WALLACE, JJ., Concur.